Citation Nr: 1812104	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  08-11 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.

3.  Entitlement to an initial rating in excess of 10 percent for a left leg contusion manifested by painful knee motion.

4.  Entitlement to a total disability rating based in individual unemployability due to service connected disabilities (TDIU) prior to May 26, 2006.

5.  Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, prior to May 26, 2006.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served in the Army from October 1962 to April 1964, in October 1967, and from October 1976 to January 1977.  He served in the Army National Guard in September 1963, August 1964, and from April 1968 to August 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and a May 2012 rating decision from the RO in Montgomery, Alabama.  Jurisdiction of these matters is currently with the RO in Montgomery, Alabama.

The Veteran testified before a Veterans Law Judge (VLJ) at a September 2011 Board videoconference hearing, and a transcript of this hearing is of record.  That hearing addressed claims including entitlement to service connection for cervical spine disability, diabetes mellitus, and entitlement to TDIU.  The Veteran's representative waived a hearing for the Veteran's other claims, including entitlement to increased initial ratings for his leg contusion.

The VLJ who heard testimony at the original September 2011 hearing is no longer employed by the Board.  In February 2017, the Veteran was notified of this fact and afforded the opportunity for another hearing pursuant to 38 C.F.R. § 20.707 (2017).  The Veteran did not request a new hearing.  His attorney also submitted a February 2017 VA Form 9 that expressly declined a new hearing, and submitted a February 2017 written statement further indicating that the Veteran did not desire a further Board hearing in this matter.  The Board then reassigned the appeal to another VLJ who issued the May 2017 Board decision and remand.  The case has now been reassigned to the undersigned VLJ for further appellate review; prior Board decisions in this case have been issued by VLJs other than the undersigned.

The issues concerning cervical spine disability, diabetes mellitus, and TDIU were previously before the Board in December 2011, at which time they were remanded for additional development.  The Veteran's appeal was returned to the Board in July 2013 for further review.  At that time, the Board denied the claim for service connection for diabetes mellitus and remanded the remaining issues for further evidentiary development.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court vacated the portion of the July 2013 Board decision that denied the claim for service connection for diabetes mellitus and remanded the case to the Board for further proceedings consistent with a March 2014 Joint Motion for Partial Remand ("Joint Motion").  In September 2014, the Board remanded those issues for further evidentiary development.

In May 2017, the Board remanded the issues concerning the cervical spine, left leg, diabetes mellitus, and TDIU for further needed evidentiary development.  Additional issues that were on appeal at the time of the May 2017 Board decision featured a claim for service connection for a right hip disability, a claim for an increased initial rating for left foot hallux valgus, and a claim for an increased initial rating for degenerative joint disease of the lumbar spine.

The procedural history of this case presents some confusion regarding the status of certain issues.  To maintain some degree of clarity on some of these matters, the Board here further discusses a few of the procedural details of this case.

The Board's May 2017 decision granted service connection for right hip arthritis.  Although the disability was accidently misidentified in the Board's findings of fact and conclusions of law, the grant of service connection for the right hip arthritis is clear from the reasons and bases section and the order in the May 2017 decision.  Thus, the right hip issue was resolved and is no longer in appellate status.  The Board's May 2017 decision also denied the claim of entitlement to an increased initial rating for left foot hallux valgus, resolving that issue; it is no longer in appellate status.  The Board's May 2017 decision granted an increased rating for degenerative joint disease of the lumbar spine, and this rating assignment was a full resolution of the lumbar spine issue on appeal at that time; it is no longer in appellate status.

The Board also granted a 10 percent rating for residuals of a left leg contusion, but also remanded the issue of entitlement to a higher rating for residuals of a left leg contusion.  The May 2017 decision explains the remand of the left leg rating issue merely with a discussion of having previously remanded the issue in September 2014 for additional evidentiary development, and the May 2017 decision states that "the most recent examinations failed to follow the remand directives."  The Board here recognizes the confusing nature of the mistake in the Board's May 2017 discussion, including with attention to the fact that the left leg rating issue had actually never previously been addressed by any Board decision or remand issuance (including in the September 2014 Board decision that the May 2017 decision cited).  The Board regrets this confusion.

In any event, following the May 2017 Board decision and remand, the Agency of Original Jurisdiction (AOJ) issued a July 2017 rating decision that (1) implemented the grant of an increased rating for the back disability (no longer on appeal), (2) implemented the grant of a 10 percent rating for the left leg contusion manifested by painful knee motion (which remains in appellate status), (3) granted service connection for varicose veins of the left leg (not on appeal, and distinct from the different left leg disability issue on appeal), (4) implemented the grant of service connection for right hip disabilities (no longer on appeal), and then (5) granted TDIU and (6) granted eligibility to DEA effective from May 26, 2006.

In August 2017, the Veteran's attorney attempted (without using the prescribed standardized form) to file a new notice of disagreement initiating a new appeal seeking (1) an earlier effective date for the back disability rating, (2) an increased rating for the left leg rating based upon painful knee motion (although this particular rating was already in appellate status), (3) an increased rating for left leg varicose veins, (4) increased ratings for right hip disabilities, (5) an earlier effective date for TDIU, and (6) an earlier effective date for DEA eligibility.

In November 2017, the RO issued a supplemental statement of the case associated with the Veteran's ongoing appeal which additionally included the issues of entitlement to earlier effective dates for the grants of TDIU and DEA eligibility.

At this time, the appeal has returned to the Board with the AOJ having recognized and certified the five issues listed on the title page of this decision as the matters currently in appellate status.  These issues were listed on the November 2017 supplemental statement of the case, and were further specified on the December 2017 Form 8 certifying the case back to the Board.  In brief, the Board notes that it is not entirely clear that all of these issues are actually properly on appeal at this time (in particular, the DEA issue and also perhaps the TDIU issue).  However, the Veteran's representative submitted written correspondence in December 2017 that largely resolves any consequential concern over this confusion by unequivocally stating that the Veteran wished to withdraw any appeal on the DEA, TDIU, and left leg rating issues (along with withdrawing every other issue discussed in the August 2017 attempted notice of disagreement).  Thus, the Board finds that the most appropriate action at this time is to accept both the AOJ's certification of the issues on appeal and the Veteran's withdrawal of certain among those issues; the Board shall simply dismiss the withdrawn issues at this time.

The issues of entitlement to service connection for diabetes mellitus and cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a December 2017 statement, prior to promulgation of a decision by the Board, the Veteran's attorney representative withdrew his appeal seeking an initial rating in excess of 10 percent for a left leg contusion manifested by painful knee motion.

2.  In a December 2017 statement, prior to promulgation of a decision by the Board, the Veteran's attorney representative withdrew his appeal seeking an earlier effective date for TDIU.

3.  In a December 2017 statement, prior to promulgation of a decision by the Board, the Veteran's attorney representative withdrew his appeal seeking an earlier effective date for DEA.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive Appeal have been met with regard to the claim seeking an initial rating in excess of 10 percent for a left leg contusion manifested by painful knee motion.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of the Veteran's Substantive Appeal have been met with regard to the claim seeking an earlier effective date for TDIU.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of the Veteran's Substantive Appeal have been met with regard to the claim seeking an earlier effective date for DEA.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's attorney representative submitted a signed statement to VA in December 2017 asserting that the Veteran "requests to withdraw his pending appeals for the following issues ... ," and then specifying issues including the claims seeking (1) an initial rating in excess of 10 percent for a left leg contusion manifested by painful knee motion, (2) an earlier effective date for TDIU, and (3) an earlier effective date for DEA.

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeals seeking (1) an initial rating in excess of 10 percent for a left leg contusion manifested by painful knee motion, (2) an earlier effective date for TDIU, and (3) an earlier effective date for DEA.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on these matters.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.


ORDER

The appeal seeking an initial rating in excess of 10 percent for a left leg contusion manifested by painful knee motion is dismissed.

The appeal seeking an earlier effective date for TDIU is dismissed.

The appeal seeking an earlier effective date for DEA is dismissed.



REMAND

The Board regrets the additional delay of another remand before the final appellate resolution of this case, but finds that the evidence of record remains inadequate for informed appellate review of the Veteran's appeal at this time.  The Board has also identified new action for evidentiary development that may substantially assist in the Veteran's efforts to demonstrate his contentions, and is expected to significantly enhance the adequacy of the evidentiary record with regard to supporting informed review of the Veteran's central contentions in this case.

As a preliminary matter, the Board notes that both of the issues remaining on appeal in this case now involve theories of entitlement that feature the allegation of a causal chain etiologically linking the Veteran's established service-connected disabilities to the claimed diabetes and neck disability via his obesity.  That is, the Veteran contends that his obesity has been caused or significantly furthered by his service-connected disabilities, and in turn the Veteran (and some medical evidence) suggests that the Veteran's obesity has caused, significantly contributed to causing, or aggravated his diabetes and his neck disability.

The Board is aware that there is some question as to whether obesity is a disability for which service connection may be established.  The Board takes judicial notice of non-precedential Court orders granting Joint Motions reflecting the unsettled nature of the status of obesity as an entity for service connection purposes.  As this question does not appear to be entirely settled at this time, the Board seeks to ensure that the Veteran's claims currently on appeal are not unduly prejudiced by any failure to separately establish service connection for obesity when the very eligibility of obesity for service connection is unsettled.  Accordingly, to ensure the Veteran's appeal receives every consideration, the Board shall consider the etiological questions centering around obesity that are pertinent to this appeal.  Under these circumstances, the Board seeks to prevent the Veteran's appeal from being prejudiced by the absence of a claim to establish entitlement to service connection for obesity.

Even if obesity were assumed to be merely a symptom manifestation or complication of an underlying disability, the Veteran's issues remaining on appeal cannot be fairly and adequately considered without significant attention to questions regarding the etiology of his obesity.  Symptoms, clinical findings, and other medical factors for which service connected compensation may not be established may nevertheless play a role in establishing a medical basis for establishing nexus in support of a service connection claim.  In this case, the Board finds that significantly increased focus upon key questions centering on the etiology of the Veteran's obesity is required to develop a record adequate for fully informed appellate review of the diabetes and neck / cervical spine disability issues remaining on appeal.

Service Connection for Diabetes Mellitus

The Veteran's contentions essentially seek to establish the following chain of causation: (1) his established service-connected disabilities have caused significant limitation of his activity level and exercise capacity, (2) this has in turn caused or significantly contributed to a substantial weight gain leading to medical obesity, and (3) this has in turn caused or significantly contributed to his diabetes mellitus.  The March 2014 Joint Motion's discussion focused upon this theory of entitlement and explained the importance of developing adequate medical evidence with regard particularly to the question of whether any aggravation of the Veteran's diabetes mellitus may be attributable to the Veteran's service-connected disabilities through this chain of causation.

The Veteran has established service connection for disabilities of the left foot, left leg, right hip, right thigh, and back.  His service connected disability ratings combine to an overall rating of 70 percent disabling, and the Veteran has been awarded a TDIU on the basis of unemployability caused by the service-connected impairments.  The Veteran's contention of greatest concern in the March 2014 Joint Motion's discussion is his assertion that "his diabetes was either incurred or aggravated by his service-connected ... disabilities because those disabilities impacted his ability to exercise, which made it difficult for him to control his weight."  The March 2014 Joint Motion directs particular attention to the fact, previously acknowledged by the Board in the vacated December 2011 decision, that "a November 2002 Department of Veterans Affairs diabetes treatment note indicated Appellant had to abandon his walking program due to foot pain."

The Board has re-reviewed the Veteran's medical records, and notes that the November 2002 report shows that the Veteran reported "not getting any exercise" and "has had to abandon his walking program due to his foot pain."  His medical records more broadly document that a routine involving walking activity was medically recommended to him, including in connection with his treatment for diabetes and his general health.  The medical documentation reflects that the Veteran had difficulty with compliance with this medical advice, including an August 2005 VA medical report that specifically indicates that the Veteran's left leg and left foot disabilities cause pain that had a "severe" impact upon his walking.

As discussed in greater detail in the Board's September 2014 remand, the evidence reflects that since pertinent in-service injury in 1964, the Veteran has gained approximately 100 pounds or more and has gained approximately 75 pounds or more since the 1976 foot injury.  He continued to serve with the Army Reserve until 1983 after his left foot fractures in 1976 and being returned to duty.

The Board remanded this issue in September 2014 and in May 2017 to obtain a medical opinion adequately addressing the matters of concern discussed by the March 2014 Joint Motion.  Most recently, the resultant October 2017 VA examination report presents the medical opinion that "DM is less likely than not caused by, incurred in, or aggravated by other SC conditions."

Unfortunately, the new October 2017 VA examination report with medical opinion still inadequately addresses the questions at issue.  The Veteran's contentions central to this matter include his assertion that his diabetes mellitus has been at least aggravated by his service-connected disabilities limiting or preventing his engagement in physical activities that would have been necessary for him to avoid developing obesity and, in turn, diabetes mellitus.  This contention is not limited to events during the Veteran's time military service; the Veteran may establish entitlement to service connection for diabetes mellitus on the basis of post-service aggravation (or causation) of diabetes mellitus by a service-connected pathology.  The October 2017 VA medical opinion presents a rationale for its medical opinion that explains the nature of diabetes mellitus, but then essentially discusses the Veteran's period of military service without adequately addressing the post-service periods that are essential to his theory of entitlement.  The VA examiner states: "the C-file lacks evidence of any circumstance (such as activity limitation) that may have been attributed to or resulted in a future dx of DM.  Vet was determined to be overweight during service and an 1800 calorie [daily diet] recommended for weight loss."

In context, it is apparent to the Board that the VA examiner's discussion of rationale is focused upon consideration of possible causation or aggravation of diabetes during the Veteran's period of service.  Even if the VA examiner's rationale were to be interpreted as not limited to consideration of the Veteran's period of service, it would be inadequate because its key citation of fact is inaccurate with regard to the Veteran's post-service period.  The VA examiner cites that there is no evidence of any activity limitation in the Veteran's history, which is plainly untrue with regard to the Veteran's pertinent post-service period.  For instance, the March 2014 Joint Motion itself directs particular attention to the fact that the Veteran's documented medical history includes evidence that he was unable to complete prescribed exercise due to complaints associated with foot pain (such as the November 2002 VA diabetes treatment note, discussed above).

The Board is unable to rely upon the October 2017 VA medical opinion to resolve this claim, including particularly with regard to the concerns raised in the March 2014 Joint Motion and the March 2014 Court Order, because it does not properly address the correct period for consideration and/or cites an inaccurate factual predicate.  The VA examiner appears to limit consideration to the period of service, whereas the theory of entitlement is not limited to consideration of events during the Veteran's period of military service.  The VA examiner cites an absence of evidence in the claims-file of any activity limitation when the post-service evidence of record does indeed present clear evidence of activity limitation that is not acknowledged or addressed by the rationale.  It is notable that the October 2017 VA medical opinion actually does lend a degree of support for the Veteran's contention that his weight gain played a significant role in causing or aggravating his diabetes; after noting that the Veteran was advised to lose weight in service, the VA examiner states: "Diet and weight would actually have decreased his chances of acquiring diabetes."

Accordingly, there remains no medical opinion of record that adequately addresses the matter of concern discussed by the March 2014 Joint Motion in this case.  Under the circumstances, it is necessary to remand this issue to obtain the needed medical opinion.  

As also discussed below, the Board finds that warranted action to facilitate final appellate resolution of both the diabetes and the cervical spine issues is to seek a new medical opinion from an appropriate specialist addressing the questions concerning the etiology and significance of the Veteran's obesity with regard to both issues remaining on appeal.  A new medical opinion regarding obesity stands to significantly inform adjudication of both the diabetes and cervical spine issues: existing medical evidence suggests that both disabilities may be etiologically linked to obesity, but none of the medical evidence specifically addressing diabetes or cervical spine disability has made a clear determination as to whether the Veteran's obesity may link such disabilities to the Veteran's service-connected disabilities.  The Veteran's central contentions, and some other indications of record, suggest that the Veteran's obesity may be at least partly a manifestation of his service-connected impairments.  The absence of a clear medical opinion on this key point has been a significant obstacle to obtaining an adequate record for informed appellate review of the issues remaining on appeal.  As no physical examination of the Veteran has previously been completed with attention to the obesity questions in particular, the Board finds that it is appropriate at this time to afford the Veteran a VA examination for the purpose of informing the forthcoming medical opinion.

Service Connection for Cervical Spine Disability

The Board finds that the October 2017 VA examination report with medical opinion in this case is inadequate for appellate review in a number of respects.  Most significant at this time, however, is the inadequacy of the opinion with regard to addressing the Veteran's theory of entitlement to service connection for cervical spine disability as secondary to his established service-connected disabilities.  This is because there is otherwise no adequate medical opinion on certain aspects of this theory.  For the purposes of this remand, the Board's discussion here focuses upon the fact that the October 2017 VA examiner's opinion presents the conclusory statement that the Veteran "does not have a SC condition (back, hip, left lower leg, left foot) that would have aggravated or caused condition of the C-spine according to evidence based literature."

Significantly, a January 2012 VA examination report of record includes the medical opinion that the Veteran's "current neck, back and right hip conditions are most likely due to aging and also morbid obesity."  (The Board observes, in passing, that the January 2012 VA medical opinion attributed neck, back, and right hip disabilities to the same etiological factors, and the Veteran has since formally established entitlement to service connection for the back and right hip disabilities.)  To the extent that the January 2012 VA medical opinion indicates a causal link between the Veteran's cervical spine disability and morbid obesity, it is notable that the Veteran's contentions in this case (presented most particularly in the context of his claim for service connection for diabetes) feature the theory that his disabilities attributable to weight gain are, in turn, etiologically linked to his service-connected disabilities.  He alleges that his service-connected disabilities have significantly limited his physical activity levels and prevented him from combatting his weight gain.

The October 2017 VA examination report does not address the significant January 2012 VA examination report.  Nor does the October 2017 VA opinion otherwise adequately address the Veteran's testimony and supporting evidence indicating that his service-connected orthopedic disabilities may have caused or significantly contributed to the obesity cited by the January 2012 examiner as a probable cause of his cervical spine disability.  The Board finds that a new medical opinion on this matter is needed to support adequately informed appellate review.

As also discussed above, the Board finds that warranted action to facilitate final appellate resolution of both the diabetes and the cervical spine issues is to seek a new medical opinion from an appropriate specialist focused particularly upon addressing the questions concerning the etiology and significance of the Veteran's obesity with regard to both issues remaining on appeal.  A new medical opinion regarding obesity stands to significantly inform adjudication of both the diabetes and cervical spine issues: existing medical evidence suggests that both disabilities may be etiologically linked to obesity, but none of the medical evidence specifically addressing diabetes or cervical spine disability has made a clear determination as to whether the Veteran's obesity may link such disabilities to the Veteran's service-connected disabilities.  The Veteran's central contentions, and some other indications of record, suggest that the Veteran's obesity may be at least partly a manifestation of his service-connected impairments.  The absence of a clear medical opinion on this key point has been a significant obstacle to obtaining an adequate record for informed appellate review of the issues remaining on appeal.  As no physical examination of the Veteran has previously been completed with attention to the obesity questions in particular, the Board finds that it is appropriate at this time to afford the Veteran a VA examination for the purpose of informing the forthcoming medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an updated set of the Veteran's VA medical records (any records not already associated with the claims-file) pertinent to the issues currently remaining on appeal (i.e. records pertaining to diabetes or cervical-spine health, to include the pertinent medical matter of obesity).

2.  After the record is determined to be complete, the AOJ should afford the Veteran an appropriate VA examination to determine the nature and etiology of his obesity.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's obesity, review the record, and offer an opinion as to the following:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's obesity has been caused by his service-connected orthopedic disabilities limiting his mobility and activity level?  

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's obesity has been aggravated (i.e. worsened in degree of severity) by his service-connected orthopedic disabilities limiting his mobility and activity level?

Please be sure to separately and specifically address the questions of causation and aggravation.

In answering these questions, the examiner is asked to please specifically discuss, as necessary: 

(i) the Veteran's lay testimony asserting that his ability to maintain medically advised exercise or healthy activity levels has been significantly limited by his service-connected orthopedic disabilities, 

(ii) the November 2002 VA medical report showing that the Veteran reported "not getting any exercise" and "has had to abandon his walking program due to his foot pain," 

(iii) the August 2005 VA medical report that specifically indicates that the Veteran's left leg and left foot disabilities cause pain that had a "severe" impact upon his walking, and

(iv) the documentation of record reflecting that since pertinent in-service injury in 1964, the Veteran has gained approximately 100 pounds or more and has gained approximately 75 pounds or more since his 1976 foot injury.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.   After the record is determined to be complete and after the opinion requested in instruction #2 has been obtained, the Veteran's claims file (including this remand) and the medical opinion regarding obesity obtained for instruction #2 should be forwarded to an appropriate VA clinician for review of the file and preparation of a new medical opinion concerning the etiology of his diabetes mellitus in this case.

If necessary for preparation of the new opinion, a new examination of the Veteran should be arranged.  The Veteran's claims-file (to include this remand) must be reviewed by the examiner in connection with preparing the new medical opinion.  Following review of the pertinent medical history (and examination/interview of the Veteran, if necessary) the examiner should offer an opinion that responds to the following:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus has been caused by his service-connected disabilities?  

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus has been aggravated (i.e. worsened in degree of severity) by his service-connected disabilities?

Please be sure to separately and specifically address the questions of causation and aggravation.

In answering these questions, the examiner is asked to please specifically discuss, as necessary, the medical opinion previously obtained in accordance with instruction #2 regarding whether the Veteran's obesity is attributable to his service-connected disabilities.  The examiner is also asked to discuss, as necessary, that prior medical evidence of record, including some of the discussion in the October 2017 VA medical opinion, suggests that the Veteran's history of diminished exercise/ activity level and his obesity may be significant to the etiology of his diabetes mellitus.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After the record is determined to be complete and after the opinion requested in instruction #2 has been obtained, the Veteran's claims file (including this remand) and the medical opinion regarding obesity obtained for instruction #2 should be forwarded to an appropriate VA examiner for review of the file and preparation of a new medical opinion concerning the etiology of his cervical spine disability in this case.

If necessary for preparation of the new opinion, a new examination of the Veteran should be arranged.  The Veteran's claims-file (to include this remand) must be reviewed by the examiner in connection with preparing the new medical opinion.  Following review of the pertinent medical history (and examination/interview of the Veteran, if necessary) the examiner should offer an opinion that responds to the following:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine disability has been caused by his service-connected disabilities?

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine disability has been aggravated (i.e. worsened in degree of severity) by his service-connected disabilities?

Please be sure to separately and specifically address the questions of causation and aggravation.

In answering these questions, the examiner is asked to please specifically discuss, as necessary, the medical opinion previously obtained in accordance with instruction #2 regarding whether the Veteran's obesity is attributable to his service-connected disabilities.  The examiner is also asked to discuss, as necessary, that a prior January 2012 VA medical opinion in this case stated that the Veteran's "morbid obesity" was a probable cause of his cervical spine disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  When the development requested above is completed, the AOJ should review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the issues remaining on appeal.  If the claim on appeal remains denied to any extent, the appellant and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and afforded an opportunity to respond.  This case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


